Citation Nr: 1242520	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  08-39 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for coronary artery disease, status-post stent placement. 

2.  Whether the RO's rating reduction for posttraumatic stress disorder (PTSD) from 100 to 70 percent, effective December 4, 2007, was proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to April 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

As to the procedural background of the first claim, in a November 2007 RO rating decision, the RO granted service connection for coronary artery disease status-post stent placement, and assigned a 30 percent rating, effective February 9, 2007.  The Veteran appealed from the initial assigned rating.  As to the second claim, the Veteran's representative filed a timely Notice of Disagreement (NOD) with a March 2008 rating decision insofar as it decreased the rating for PTSD from 100 to 70 percent.  See February 2012 Board remand.

In February 2012, the Board remanded both claims for further development.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a total disability rating based on individual unemployability (TDIU) in claims for higher ratings when the issue of unemployability is raised by the record.  

Here, the record reflects that the Veteran is already in receipt of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s), effective from February 9, 2007 (the date of the underlying coronary artery disease claim in this case) to December 4, 2007.  See, e.g., Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (a TDIU rating could serve as the "total" service-connected disability, if the TDIU entitlement was solely predicated upon a single disability for the purpose of considering entitlement to SMC  as provided in § 1114(s)).  Additionally, the RO granted entitlement to a TDIU, in the March 2008 rating decision, from December 4, 2007.  Accordingly, consideration of a TDIU claim under Rice is not necessary.  

The issue as to whether the RO properly reduced from 100 to 70 percent the rating for PTSD, effective December 4, 2007, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's coronary artery disease is productive of cardiac hypertrophy or dilatation on echocardiogram.  

2.  There is no medical evidence of acute or chronic congestive heart failure, or left ventricular dysfunction with an ejection fraction of 50 percent or less; nor is there probative medical evidence that the Veteran's coronary artery disease alone has a workload of 5 METS or less.  

CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The Veteran's increased rating claim for coronary artery disease arises from his disagreement following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran's claims file contains service treatment records, VA medical evidence, Social Security records, and the Veteran's contentions.  Also, the Veteran has been afforded VA heart examinations in conjunction with his claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the increased claim decided herein that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Claim for a Higher Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

The current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In this case, the Veteran's service-connected coronary artery disease is currently assigned a 30 percent rating under Diagnostic Code 7005.  38 C.F.R. § 4.104 (2012).  Under such code, a rating of 10 percent is assigned when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope or where continuous medication is required.  A 30 percent rating contemplates a workload of greater than 5 METs but not greater than 7 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Finally, a 100 percent rating contemplates documented coronary artery disease (Code 7005) or myocardial infarction (Code 7006) resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2). 

In this case, the record reflects that the Veteran underwent a cardiac consultation in April 2007 at a VA Medical Center due to chest pain complaints.  A stress test revealed moderate size, mild degree anteroseptal and anterior perfusion defect consistent with adenosine-induced impaired coronary flow reserve.  Left ventricular ejection fraction was 67 percent which was reported as normal with normal wall motion and systolic wall thickening.  

Thereafter, due to the positive stress test, the Veteran underwent a cardiac catheterization in May 2007, which showed multi-vessel coronary artery disease.  He therefore underwent placement of coronary stent in the proximal left anterior descending coronary artery.

In conjunction with the Veteran's service connection claim for coronary artery disease, the Veteran underwent a formal VA examination in September 2007.  
Because of an ankle disability he walked with a cane and was unable to walk on a treadmill.  The examiner noted that the Veteran had an estimated workload of 7 METs.  It was noted that the Veteran could feed himself, get dressed, work at his desk, take a shower, walk briskly with his cane for 1-2 blocks, and do yard work.  Diagnoses were coronary artery disease, status-post coronary stenting, in pertinent part.  The examiner determined that the Veteran's coronary artery disease was the result of his service connected diabetes mellitus, type II.

In March 2012, the Veteran underwent an additional formal VA examination of the heart.  Estimated METS were 1-3.  At the lowest level of activity, the Veteran reported dyspnea, fatigue, and angina.  There was evidence of cardiac hypertrophy or dilatation.  Left ventricular ejection fraction was 70 percent on echocardiogram done on March 15, 2012.  The examiner noted that the Veteran's ejection fraction is the most objective indicator of his coronary artery disease.

Having reviewed the complete record, the Board finds that the evidence does not support the criteria for an initial rating higher than 30 percent for the Veteran's coronary artery disease.  During the appeal period, there has been no evidence of any acute episodes of congestive heart failure to warrant a 60 percent rating under Diagnostic Code 7005, or a diagnosis of chronic congestive heart failure to warrant the maximum rating under such code.    

A higher rating is also not warranted based on the METs findings, as there is no probative evidence of a workload of 5 METs or less.  According to the September 2007 VA examination report, the Veteran's estimated workload was 7 METS.  And  although a workload of 1-3 METS was shown on the March 2012 VA examination report, the VA examiner stated that such finding is not the best indicator of the Veteran's coronary artery disease status because it is adversely affected by his obesity, conditioning, and degenerative joint disease.  Rather, the March 2012 VA examiner stated that the ejection fraction of 70 percent is the most objective indicator of the Veteran's coronary artery disease status, and such finding does not support a rating higher than 30 percent under Diagnostic Code 7005; nor does the ejection fraction of 67 percent shown in April 2007.  

In sum, there is no credible evidence any congestive heart failure, or left ventricular dysfunction with an ejection fraction of 50 percent or less.  Moreover, there is no evidence that the Veteran's coronary artery disease alone is productive of a workload of 5 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope.   

The evidence does reflect that the Veteran's coronary artery disease is productive of cardiac hypertrophy or dilatation on echocardiogram, which is consistent with the currently assigned 30 percent rating.  For the reasons and bases provided above, the Board finds no basis to assign an initial rating higher than 30 percent.  

In deciding this claim, the Board has duly considered the Veteran's reports of chest pain, dyspnea, and fatigue, he is competent to report these symptoms, as they are readily observable, and do not require medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not however competent to identify a specific level of cardiac disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected coronary artery disease has been provided by VA medical professionals who have examined him during the current appeal.  The medical findings directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be the only competent and probative evidence of record, and thus, are accorded greater weight than any of the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 
The evidence does not show such an exceptional disability picture that the available schedular rating for his coronary artery disease is inadequate.  The examiner indicated that the Veteran's heart disease impacts his ability to work; however as noted, he was in receipt of SMC and is currently in receipt of a TDIU.  The rating criteria reasonably describe and contemplate his cardiac disability level and symptomatology.  His symptoms of dyspnea, angina and fatigue are listed in Diagnostic Code 7005.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 


ORDER

Entitlement to an initial disability rating higher than 30 percent for coronary artery disease, status-post stent placement, is denied. 


REMAND

The Board finds that an additional remand is in order for the RO/AMC to initially adjudicate the PTSD claim on the merits.  

In the February 2012 remand, the Board, in pertinent part, explained in great detail that the issue on appeal with regard to the Veteran's PTSD claim is the question of whether the reduction in rating from 100 to 70 percent for PTSD, effective December 4, 2007, was proper.  The Board also indicated that such issue has not yet been formally adjudicated at the RO level in the first instance, and it was remanded for that very reason.  

Following the Board's February 2012 remand, the AMC provided a supplemental statement of the case in October 2012, which on its face appears to be an adjudication of the claim on the merits.  However, upon closer inspection, the AMC merely indicated that the reduction from 100 to 70 percent for PTSD, effective December 4, 2007, was proper.  No discussion of the merits of the claim was provided.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although the Board's regrets any additional delay, it finds that the PTSD claim must be remanded again for the RO/AMC to have the initial opportunity to adjudicate the matter on the merits.  Indeed, as indicated in the prior remand, the representative's January 2012 written brief presentation contested the reduction action on its merits. 



Accordingly, the case is REMANDED for the following action:

Conduct an initial adjudication on the merits of the question of whether the RO properly reduced the Veteran's PTSD from 100 to 70 percent, effective December 4, 2007.  In making that determination, the RO/AMC must follow the provisions of 38 C.F.R. § 3.344  and consider whether "improvement" as addressed in the regulation was shown to warrant a reduction. See 38 C.F.R. § 3.344(a)

If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a SSOC and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


